Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 1 of 46

Exhibit 1

Revised Protective Order

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 2 of 46

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,!

(Jointly Administered)
Debtors.

 

 

CONFIDENTIALITY AND PROTECTIVE ORDER

This Confidentiality and Protective Order (this “Order”) shall govern the production,
review, disclosure, and handling of any Discovery Material by Boy Scouts of America and
Delaware BSA, LLC (together, the “Debtors”), the Ad Hoc Committee of Local Councils of the
Boy Scouts of America (the “Local Council Committee”), the Tort Claimants Committee (the
“TCC”), the Future Claimants’ Representative (the “FCR”), the Official Committee of Unsecured
Creditors (the “UCC”), any other Official Conunittee, the insurers identified in Exhibit B hereto
(the “Insurers”), and other parties in interest having a right to be heard in the Chapter 11 Cases in
accordance with 11 U.S.C. §§ 1109(b) who assent to be bound to this Order by executing a copy
of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A hereto (each
individually, a “Party” and, collectively, the “Parties”).?

I. PURPOSES AND LIMITATIONS
This Order applies to the production, disclosure, handling, dissemination, exchange, and

use of documents and all discovery in the Chapter 11 Cases and related proceedings, including:

 

? The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, Texas 75038.

2 All capitalized terms used but not otherwise defined in this paragraph and in Section I (Purposes and
Limitations) of this Order shall have the meanings ascribed to such terms elsewhere in this Order.

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 3 of 46

discovery under Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”); materials produced, provided, or made available on a voluntary basis; and discovery in
connection with judicial or other proceedings, such as contested matters, adversary proceedings
and other disputes provided, however, to the extent Discovery Material has been or will be
produced by a Producing Party to any individual Member of an Official Committee or Local
Council Committee in its individual capacity and such production is subject to another order of a
court then such other order shall control the handling of such Discovery Material, or other
discovery. The Parties have sought and wifl seek certain Discovery Material (as defined below)
from one another and other parties in interest in and with respect to the Chapter 11 Cases
(collectively, “Discovery Requests”) on a voluntary basis and as provided by the Federal Rules
of Civil Procedure (the “Federal Rules”), the Bankruptcy Rules, and the Local Rules of
Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”). As a result, the Parties have produced, provided access to, and
made available, and might continue to produce, provide access to, and make available, certain
Discovery Material. The purpose of this Order is to facilitate and expedite the production,
exchange and treatment of Discovery Material and to protect Discovery Material that a Party or
Party in Interest seeks to maintain as confidential in accordance with the terms hereof.

For purposes of this Order, unless otherwise provided herein, the words “include” and
“including” and variations thereof, shall not be deemed to be terms of limitation and shall be

deemed to be followed by the words “without limitation,”

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 4 of 46

IL. DEFINITIONS

Bankruptcy Court: the United States Bankruptcy Court for the District of Delaware.

Business Day: any day, other than a Saturday, Sunday or “legal holiday” as such term is
defined in Bankruptcy Rule 9006(a).

Challenging Party: a Party that challenges the designation of Discovery Material under
this Order.

Chapter 11 Cases: the above-captioned chapter 11 cases of the Debtors, including any
contested matter or adversary proceeding filed in connection with the above-captioned cases.

Common Interest Protected Material: documents, information, or communications that
are subject to the attorney-client privilege, attorney work-product doctrine, or other privilege or
protection from disclosure, and are shared between two or more parties with a similar legal interest
at the time the documents, information or communications were shared (e.g., documents that
reflect defense strategy, case evaluations, discussions of settlement/resolution, and
communications between insurer and policyholder regarding underlying litigation). The Court’s
adoption of this defined term for purposes of this Order is not meant to limit or enlarge the scope
of the common interest doctrine.

Common Interest Party: any Party or party in interest asserting an interest in Discovery
Material that constitutes Common Interest Protected Material.

Counsel (without qualifier): Outside Counsel or In-House Counsel (as well as their
respective support staff).

Derivative Information: as defined in Paragraph 5.6.

Discovery Material: all items or information, regardless of the medium or manner in

which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 5 of 46

and tangible things), that are (1) produced or generated in disclosures or responses to Discovery
Requests; (2) produced, provided, or made available on a voluntary basis; or (3) otherwise
provided to Counsel and Other Retained Professionals. “Discovery Material” includes deposition
testimony, interrogatories, answers to interrogatories, requests for admission, responses to requests
for admission, documents, all materials contained in the secure data rooms maintained by the
Debtors, as well as any and all copies, abstracts, digests, notes, summaries, and excerpts thereof.

Future Claimants’ Representative: James L. Patton Jr. appointed pursuant to the Order
Appointing James L. Patton Jr., as Legal Representative for Future Claimants, Nune Pro Tune to
the Petition Date (D.1. 486].

In-House Counsel: attorneys (and their support staff) who are employees or contractors of
a Party.

Member: any member of an Official Committee or the Local Council Committee, and
such member’s Counsel, Other Retained Professionals, representatives, or agents for such member,

who are working on or consulted in connection with the Chapter 1] Cases and have been directed

by such member to, and have agreed to, treat the Discovery Material in accordance with the terms

of this Order.

Official Committee: the TCC, the UCC, and any other statutory committee appointed by
the U.S. Trustee under section 1102 of the Bankruptcy Code that assents to be bound by this Order
by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as
Exhibit A.

Other Retained Professionals: financial advisors, accounting advisors, industry advisors,
experts, consultants and other professionals (and their respective staff) that are retained in

connection these Chapter 11 Cases by the Debtors, the Local Council Committee, the Insurers, the

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 6 of 46

FCR, or any Official Committee, and that assent to be bound to this Order by executing a copy of
the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A. For the
avoidance of doubt, “Other Retained Professionals” does not include “Counsel.”

Outside Counsel: attorneys (and their support staff) who are not In-House Counsel of a
Party but are retained to represent or advise a Party regarding the Chapter 11 Cases. With respect
to the Debtors and any Official Committee(s), Outside Counsel refers to counsel that has been
retained by the Debtors or any Official Committee, the retention of which has been approved or is
sought to be approved by the Bankruptcy Court. With respect to the Local Council Committee,
Outside Counsel also includes attorneys who have assented to be bound by this Order by executing
a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as Exhibit A, so
long as the attorney continues to represent or advise a Member or Members of the Local Council
Committee.

Party in Interest: any person or entity (other than a Party) that provides Discovery
Material to a Party that is designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or
“COMMITTEE ADVISOR ONLY” and produced by any Party.

Privileged Material: documents or information, regardless of the medium, that are
protected by a privilege or are otherwise protected from disclosure, including the attorney-client
privilege, attorney work-product doctrine, mediation or settlement privilege, or joint defense
privilege, or that otherwise constitute Common Interest Protected Material.

Privilege or Protection: the attorney-client privilege, attorney work product doctrine,
mediation or settlement privilege, joint defense privilege, and/or any protections that apply to

material that constitutes Common Interest Protected Material.

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 7 of 46

Producing Party: any person or entity that produces, provides, or makes available
Discovery Material to any Party.

Professional Vendors: persons or entities that provide litigation support services to a Party
(e.g., facilitating conference calls, photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
employees and subcontractors.

Protected Material: Discovery Material designated “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.”

Receiving Party: a Party that receives Discovery Material from a Producing Party.

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 8 of 46

Ti. SCOPE

This Order applies to all Discovery Material that is produced, formally or informally,
voluntarily or in response to a formal Discovery Request, in connection with the Chapter 11 Cases.
Discovery Material produced in connection with the Chapter 11 Cases, including pursuant to
Bankruptcy Rule 2004, may (unless otherwise agreed by the Producing Party, the Debtors, the
Local Council Committee, each Official Committee, the FCR, and any Common Interest Party
with respect to the Discovery Material at issue) only be used by a Receiving Party to whom such
Discovery Material is produced, and may only be used in the Chapter 11 Cases, including in
connection with any contested matter or adversary proceeding in the Chapter 11 Cases.? Discovery
Material may not be used in connection with any other litigation unless agreed to by the Producing
Party of such Discovery Material and by all Parties to such other litigation and, with respect to any
Discovery Material that includes or constitutes Common Interest Protected Material, the consent
of all Common Interest Parties.t This Order does not affect, amend or modify any existing
confidentiality agreements, common-interest agreements joint-defense agreements, bylaws of any
Official Committee or unofficial committee, non-disclosure agreements, intercreditor agreements,
protective orders or similar agreements applicable to any Producing Party, Receiving Party, and/or
Party in Interest, including protective orders entered in connection with any other litigation
involving any Producing Party, Receiving Party, and/or Party in Interest (collectively, the
“Existing Confidentiality Agreements”), and nothing in this Order shall constitute a waiver of

any rights under such Existing Confidentiality Agreements. Where this Order is in conflict with

 

3 The Parties reserve all rights with regard to the discoverability and admissibility of Discovery Material in any
particular contested matter, adversary proceeding, or other litigation.

4 This provision shall not be read to allow any person or entity to become a Receiving Party to Discovery Material,
or to gain access to or use Discovery Material, that is not produced to such person or entity by the Producing Party.
This provision shall not be read to allow any Party to use Privileged Material, inadvertently disclosed or otherwise,
in these Chapter 11 Cases or in any other litigation.

7

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 9 of 46

any Existing Confidentiality Agreement applicable to any Producing Patty, Receiving Party, or
Party in Interest, the provision that provides the most confidentiality protection for Discovery
Materials applies (but solely in connection with these Chapter 11 Cases). In the event of a dispute,
a Party relying on an Existing Confidentiality Agreement shall produce copies of such Existing
Confidentiality Agreement that it contends provides more confidential protection than this
Protective Order and, notwithstanding anything to the contrary herein, all Parties reserve the right
to contest or challenge (using the procedures in Section VI) the terms and scope of any such
Existing Confidentiality Agreement as applicable to any Discovery Material.

The protections conferred by this Order apply not only to Protected Material and Privileged
Material, but also (1) any information copied or extracted from Protected Material or Privileged
Material; (2) all copies, excerpts, summaries, or compilations of Protected Material or Privileged
Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel that
might reveal Protected Material or Privileged Material. This Protective Order shall apply to
information received in connection with these Chapter 11 Cases, including information obtained
pursuant to Paragraph 5.9, but it shall not apply to information that is either: (a) obtained by the
Receiving Party in compliance with this Order after the disclosure from a source who lawfully
obtained the information and was under no obligation of confidentiality to the Producing Party, or
to any Common Interest Party with respect to Common Interest Protected Material; or (b) that was
in the public domain at the time of disclosure to a Receiving Party ot becomes part of the public
domain after its disclosure to a Receiving Party as a result of publication or disclosure not
involving a violation of this Order, including becoming part of the public record through trial or

otherwise.

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 10 of 46

ITV. DURATION
Even after the Debtors’ emergence from the Chapter 11 Cases (or if the Chapter 11 Cases

are dismissed), the confidentiality obligations imposed by this Order shall remain in effect until a
Producing Party agrees otherwise in writing or an order entered by the Bankruptcy Court directs
otherwise. The Debtors’ emergence from the Chapter 11 Cases or the dismissal of the Chapter 11
Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of
Discovery Material and Privileged Material pursuant to this Order, and the Bankruptcy Court shall
retain jurisdiction to enforce the terms of this Order.

V. DESIGNATING PROTECTED MATERIAL

5.1 Manner and Timing of Designations. Subject to Paragraphs 5.6 and 5.7 and, except as
otherwise provided in this Order or as otherwise stipulated or ordered, Discovery Material that
qualifies for protection under this Order must be clearly so designated before or at the time the
material is disclosed or produced. Any Producing Party may designate Discovery Material as
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” in
accordance with the following provisions:

5.2 “CONFIDENTIAL” Material. A Producing Party may designate Discovery Material as
“CONFIDENTIAL” if such Producing Party reasonably believes in good faith (or with respect
to Discovery Material received from a Party in Interest, has been reasonably advised by such Party
in Interest} that: (1) such Discovery Material (a) constitutes or contains nonpublic proprietary or
confidential technical, business, financial, personal or other information of a nature that can be
protected under the Bankruptcy Rules or the Federal Rules, or (b) is subject to an Existing
Confidentiality Agreement or other legally protected right of privacy; or (2) the Producing Party
(a) is under a preexisting obligation to a third-party to treat such Discovery Material as confidential

or (b) has in good faith been requested by a Party in Interest to so designate such Discovery

9

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 11 of 46

Material on the grounds that such Party in Interest considers such Discovery Material to contain
information that meets the standard for “CONFIDENTIAL” as set forth herein.

5.3 “HIGHLY CONFIDENTIAL” Material. A Producing Party may designate Discovery
Material as “HIGHLY CONFIDENTIAL” if such Producing Party believes in good faith (or
with respect to Discovery Material received from a Party in Interest, has been advised by such
other person or entity in good faith) that such Discovery Material contains information that:
(a) constitutes a trade secret under applicable law; or (b) contains such highly sensitive financial,
personal, or business information that is of such a nature that disclosure to persons other than those
identified in Paragraph 7.3 of this Order, as applicable, would present a risk of competitive injury.
Such HIGHLY CONFIDENTIAL material includes, but is not limited to, Discovery Material
reflecting trade secrets; sensitive financial, personal or business information, including insurance
policy information; any financial information provided by an individual Local Council originally
designated as “Committee Advisor Only” but converted to “Highly Confidential” pursuant to
Paragraph 7.4; or those portions of any material prepared by such Producing Party’s legal advisors,
industry advisors, financial advisors, accounting advisors, experts or consultants (and their
respective staff) that are retained by any Party that include or reveal Highly Confidential Discovery
Material.°

5.4. “COMMITTEE ADVISOR ONLY” Material. A Producing Party may designate the
following material as “COMMITTEE ADVISOR ONLY”: (a) unaggregated financial
information provided by the Local Councils; and (b) any other Discovery Material that the

Producing Party and Receiving Party agree to treat as “COMMITTEE ADVISOR ONLY” due

 

5 Information pertaining to abuse victims, minors, BSA employees, and BSA volunteers remain subject to the
confidentiality requirements imposed by the Court. D1. 9, 66.

10

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 12 of 46

to its proprietary or otherwise highly sensitive nature.® For the avoidance of doubt, any financial
information provided by an individual Local Council, which pertains solely to such Local Council,
shall qualify as “unaggregated financial information pertaining to the Local Councils,”

5.5 Manner Of Designating Discovery Material. Designation in conformity with this Order
requires the following:

(a) For Discovery Material produced, provided, or made available in documentary form
(e.g., paper or electronic documents or records, but excluding transcripts of depositions or other
pretrial or trial proceedings), that the Producing Party affix a legend to each page identifying such
material as (i) “Subject to Protective Order,” and Gi) and “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” With regard to native files to which
a legend cannot practicably be affixed, the Producing Party shall include the designation
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the file name, Notwithstanding any other
provision of this Order, any Producing Party may redact personally identifying donor information
from Discovery Materials that are produced, provided, or made available, regardless of whether
such Discovery Materials are designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,”
“COMMITTEE ADVISOR ONLY,” or none of the above, subject to the procedures for
challenging redactions set forth in Section 6 of this Order.

(b) Except as provided in Paragraph 7.8, for testimony given in deposition or in other

pretrial or trial proceedings, such testimony may be designated as Protected Material: (1) stating

 

6 Notwithstanding the foregoing, and subject to paragraph 7.4 below, the Official Committees’ Other Retained
Professionals may provide Members of their respective Official Committee summaries of financial information
pertaining to the Local Councils, provided such summaries aggregate the financial information and do not report the
financial information of any particular Local Council.

? Nothing in paragraph 5.4 allows for the prospective sealing of any Discovery Material. Any Party or party in
interest seeking to keep materials under seal once they are used in a filing or in open court must seek such relief in
accordance with paragraphs 7.6—7.8 below, regardless of how such Discovery Material was designated at the time of
production.

i]

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 13 of 46

so orally on the record and requesting that the relevant portion(s) of testimony is so designated; or
(2) providing written notice within seven (7) days of the Party’s receipt of the final transcript from
the court reporter that the relevant portion(s) of such transcript or recording of a deposition thereof
is so designated, except in the event that a hearing on related issues is scheduled to occur within
seven (7) days, such shorter period of time as practicable under the circumstances and to which all
Parties consent (such consent not to be unreasonably withheld). Until expiration of the aforesaid
designation period, as applicable, following receipt of the transcript by the Parties, all deposition
transcripts and recordings shall be considered and treated as HIGHLY CONFIDENTIAL unless
otherwise designated by counsel to any Party on the record at the deposition or in other pretrial or
trial proceedings. Discovery Material previously designated as Protected Material that is marked
as an exhibit during a deposition shall be treated as so designated at all times, regardiess of whether
the Discovery Material has been so marked by the court reporter.

(c) For Discovery Material produced in some form other than documentary and for any
other tangible items, that the Producing Party affix in a prominent place on the exterior of the
container or containers in which the information or item is stored the legend “CONFIDENTIAL,”
“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY.” If possible, the Producing
Party shall identify in an accompanying cover letter the specific data included in such media that
is subject to the designation.

(d) For Discovery Material produced, provided, or made available through the secure data
rooms maintained by the Debtors, including Discovery Material provided or made available
voluntarily, that the Producing Party identify Protected Material as “CONFIDENTIAL,”
“HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” when providing such

Protected Material to the data room’s administrator(s). Such material will be affixed within the

12

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 14 of 46

data rooms with a watermark identifying such material as (1) “Subject to Protective Order,” and
(ii) “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,”
consistent with the designation provided by the Producing Party.

5.6 Derivative Information. Extracts, summaries, compilations, and descriptions of
Discovery Material and notes, electronic images or databases containing Discovery Material
(“Derivative Information”) shall be treated as Protected Material in accordance with the
provisions of this Order to the same extent as the Discovery Material or information from which
such Derivative Information is made or derived.

5.7 Inadvertent Failures to Designate. The failure to designate particular Discovery
Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR
ONLY” at the time of production shall not operate to waive a Producing Party’s right to later
designate such Discovery Material as Protected Material or later apply another designation
pursuant to this Order (“Misdesignated Material”). At such time, the Receiving Party or Parties
shall make arrangements for the sequestration of the Misdesignated Material, and the Producing
Party shall substitute, where appropriate, properly labeled copies of such Discovery Material.
Upon receipt of replacement copies of such Misdesignated Material with the proper designation,
the Receiving Party or Parties shall promptly take all reasonable steps to return or destroy all
previously produced copies of such Misdesignated Material. If requested by the Producing Party,
a Receiving Party shali verify in writing that it has taken all reasonable steps to return or destroy
such Misdesignated Material. No Party shall be deemed to have violated this Order if, prior to
notification of any later designation, such Discovery Material was disclosed or used in any manner
consistent with its original designation but inconsistent with its later designation. Once such later

designation has been made, however, any Discovery Material shall be treated in accordance with

13

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 15 of 46

that later designation; provided, however, that if the material that was not designated has been, at
the time of the later designation, previously publicly filed with the Bankruptcy Court, no Party
shall be bound by such later designation except to the extent determined by the Bankruptcy Court
upon motion of the Party that did not make the designation. Notwithstanding the foregoing, any
Receiving Party reserves the right to chalienge the new designation of any Misdesignated Material
on any grounds pursuant to the terms of this Protective Order,

5.8 Treatment _of “Ineligible Volunteer Files” and Related Documents. As soon as
practicable after the entry of this Protective Order, representatives of the Debtors, TCC, UCC,
FCR, Insurers, and Local Council Committee shall meet and confer in good faith to jointly
determine the treatment of the documents known as the “Ineligible Volunteer Files” and related
documents, including files that concern sexual abuse or similar sexually inappropriate behavior or
conduct (collectively, the “IV Files”). If these parties are unable to agree to the treatment of the
IV Files, then the parties shall consult with one or more of the mediators appointed by the
Bankruptcy Court (“Plan Mediator”) in order to reach a resolution. In the event the Parties named
in this paragraph cannot reach a resolution in consultation with the Plan Mediator, such Parties
may seek the Court’s intervention in accordance with Section 6.2 of this Order,

5.9 Documents Produced _in Prior or Pending Lawsuits. The BSA is and has been a
defendant in lawsuits in which plaintiffs have asserted claims arising from or otherwise related fo
sexual and other abusive conduct (the “Prepetition Lawsuits”). During the course of the
Prepetition Lawsuits, the BSA provided certain documents to the plaintiffs, voluntarily or
otherwise (the “Prepetition Documents”). Certain of the Prepetition Documents are subject to

Existing Confidentiality Agreements in the Prepetition Lawsuits in which they were produced (the

14

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 16 of 46

“Prepetition Confidential Documents”).® The plaintiffs in the Prepetition Lawsuits may share
some or all of the Prepetition Confidential Documents in accordance with the following terms: (a)
if the parties to the applicable Existing Confidentiality Agreement believe in good faith that it is
required, plaintiffs’ counsel in the Prepetition Lawsuit shall advise the court that issued the
Existing Confidentiality Agreement (the “Issuing Court”) that the parties intend to disclose the
Prepetition Confidential Documents to the Prepetition Distribution Group in the absence of a
contrary directive from the Issuing Court; (b) uniess the Issuing Court directs otherwise, the BSA
hereby consents to the delivery of Prepetition Confidential Documents to the Prepetition
Distribution Group (as defined below) and agrees that the delivery of the Prepetition Confidential
Documents to the Prepetition Distribution Group shall not constitute a breach of any Existing
Confidentiality Agreement;’ (c) except as set forth in this Paragraph, any Prepetition Confidential
Documents delivered to the Prepetition Distribution Group shall remain subject to any applicable
Existing Confidentiality Agreement in the Prepetition Lawsuit in which they were produce and
shall be treated in accordance with the terms set forth therein; (d} Counsel to the TCC shall provide
to Debtors’ Outside Counsel copies of any Prepetition Confidential Documents as soon as
practicable after receipt; (e) the Prepetition Confidential Documents shall be shared only with the
TCC’s Counsel and Other Retained Professionals, the Members of the TCC, the UCC’s Counsel
and Other Retained Professionals, the FCR and the FCR’s Counsel, the Local Council
Committee’s Counsel and Other Retained Professionals, and the Insurers’ Outside Counsel and

Other Retained Professionals (collectively, the “Prepetition Distribution Group”), and not with

 

8 For purposes of this paragraph, the Prepetition Documents excludes any IV Files, the treatment of which will be
addressed pursuant to paragraph 5.8.

® The Prepetition Distribution Group acknowledges that the BSA is only consenting on its behalf and cannot provide
consent on behalf of any Loca! Council or any other party, to the extent such consent is needed under the applicable
Existing Confidentiality Agreement.

15

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 17 of 46

any other Party; and (f) The Prepetition Confidential Documents shall be used only for the
purposes of these Chapter 11 Cases, subject to the limitation set forth in Section HI, and may not
be used in any Prepetition Lawsuit or other lawsuit, except for the Prepetition Lawsuit in which
they were originally produced.

VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenge to Confidentiality Designations. A Receiving Party shall not be

 

obligated to challenge the propriety of a confidentiality designation at the time of its receipt of
Discovery Material, and a failure to do so shall not preclude or be deemed to preclude a subsequent
challenge thereto. The failure of any Party to challenge the designation by a Producing Party of
Discovery Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE
ADVISOR ONLY” during any discovery period shall not be a waiver of that Party’s right to object
to the designation at a later time, including at trial.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
providing written notice of each particular designation it is challenging and describing the basis
for each such challenge. To avoid ambiguity as to whether a challenge has been made, the written
notice must recite that the challenge to confidentiality is being made in accordance with this
Paragraph. Where the challenge to the designation of Discovery Material produced by a Party or
Party in Interest contains or may contain Common Interest Protected Material with another Party
or Party in Interest, the Producing Party shall give prompt notice of the challenge to any Common
Interest Patty or Party in Interest with respect to the Common Interest Protected Material. Within
five (5) Business Days of the tendering of the notice challenging the designation (or such shorter
time as required under the circumstances and as consented to by the Parties with such consent not

to be unreasonably withheld), the Parties (and/or Party in Interest, where applicable) shall attempt

16

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 18 of 46

to resolve each challenge in good faith.!° In conferring, the Challenging Party must explain the
basis for its belief that the particular confidentiality designation was not proper (or, in the case of
redactions as provided in Paragraph 5.4(a), is not reasonably necessary to protect the personally
identifying information of the donor) and must give the Producing Party (and/or Party in Interest,
where applicable) an opportunity to review the Protected Material, to reconsider the circumstances,
and, ifno change in designation is offered, to explain the basis for the designation. The Challenging
Party and the Producing Party (and/or Party in Interest, where applicable) shall attempt in good
faith to agree on a redacted version of the relevant Discovery Material that, as a result of such
redactions, may receive a less restrictive designation pursuant to Paragraphs 5.2 or 5.3, as
applicable. A Challenging Party may proceed to the next stage of the challenge process described
in Paragraph 6.3 only if it has first engaged in this meet and confer process or establishes that the
Producing Party (and/or Party in Interest, where applicable) is unwilling to participate in the meet-
and-confer process in a timely manner. In the event the circumstances require that a meet and
confer occur more expeditiously (including in the event that a hearing on related issues is
scheduled to occur within five (5) days, or the challenge is raised at a hearing or trial), the Parties
will attempt to resolve the challenge in good faith as soon as possible after receiving notice of the
challenge, and may immediately seek judicial intervention thereafter,

6.3 Judicial Intervention. If the Parties cannot resolve a challenge without Bankruptcy
Court intervention in accordance with Paragraph 6.2, and if either the Challenging Party,
Producing Party, or Party in Interest wishes to then seek Court intervention, such Parties shall, to

the extent practicable, submit a joint letter or motion to the Bankruptcy Court pursuant to Local

 

10 If the Challenging Party is seeking to challenge the designation made by a Local Council, the Challenging Party
shall provide the written notice required by this Paragraph to the BSA and the Local Council Committee, The BSA
shall facilitate the relevant Local Council’s involvement in the Meet and Confer described in this Paragraph.

17

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 19 of 46

Rule 7026-1 (cither, a “Challenging Motion”) (i) reflecting each party’s position, (ii) describing
adherence to the meet-and-confer requirement of Paragraph 6.2, and (iii) attaching any relevant
information (including documents or declarations) and filing relevant documents under seal. All
Parties shall continue to afford the material in question the level of protection to which it is entitled
under the Producing Party’s designation until the Bankruptcy Court rules on the Challenging

Motion.

18

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 20 of 46

VIL. ACCESS TO AND USE OF DISCOVERY MATERIAL

7,1 Use of Discovery Material. A Receiving Party may use Discovery Material that is
disclosed or produced by another Party solely for the purposes of the Chapter 11 Cases and any
judicial proceedings relating to these Chapter 11 Cases (including any contested matters and any
adversary proceedings commenced in connection with the Chapter 11 Cases), subject to the
limitations set forth in Section III of this Order, and not for any other purpose, including any other
litigation or judicial proceedings, or any business, competitive, governmental, commercial, or
administrative purpose or function. In the case of use by the Local Council Committee and Official
Committees, their Members, Outside Counsel, and advisors that are retained by the Local Council
Committee, Official Committee or their Outside Counsel, in each case in their capacity as such,
Protected Material may be used only in a manner consistent with the applicable Committee’s duties
and responsibilities. Such Protected Material may be disclosed only to the categories of persons
and under the conditions described in this Order. When the Debtors emerge from the Chapter 11
Cases or the Chapter 11 Cases are dismissed, a Receiving Party must comply with the provisions
of Section XIII below (FINAL DISPOSITION). Protected Material must be stored and. maintained
by a Receiving Party at a location and in a secure manner that ensures that access is limited to the
persons authorized under this Order.

7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
the Bankruptcy Court or permitted in writing by the Producing Party, a Receiving Party may
disclose any information or items designated “CONFIDENTIAL” only to:

(a) to the officers, directors, employees, and Counsel of the Receiving Party;

(b) each Official Committee, each Member of each Official Committee, and the Official

Committee’s Outside Counsel;

19

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 21 of 46

(c) to the Debtors and their Counsel;

(d) to the Local Council Committee, the Members of the Local Council Committee,
Counsel to each of the Local Council Committee’s Members, and the Local Council Committee’s
Counsel, provided that disclosure is reasonably necessary for purposes of these Chapter 11 Cases;

(e) the FCR and the FCR’s Counsel;

(f) the Insurers and their Counsel;

(g) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is
required by law, and for whom the Insurers in good faith believe disclosure is required, provided
that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this
Protective Order and inform the recipient that the Documents being disclosed are confidential
pursuant to the terms of this Protective Order;

(h) Other Retained Professionals, provided that disclosure is reasonably necessary for
purposes of these Chapter 11 Cases;

(7) court reporters and their staff, professional jury or trial consultants, and Professional
Vendors, provided that disclosure is reasonably necessary for the purposes of the Chapter 11 Cases
and complies with the limitations on the disclosure of such material set forth in Local Rule 9018-
1();

(j} for purposes of witness preparation, any deponent or witness who was noticed for a
deposition, or is on a witness list for hearing or trial, in preparation for his or her noticed deposition,
hearing, or trial testimony where such Protected Material is determined by counsel for a Party in
good faith to be necessary to the anticipated subject matter of testimony; provided, however, that
such person (1) is only provided such Protected Material in connection with preparation for the

anticipated testimony, and (2) shall not be permitted to retain copies of such Protected Material;

20

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 22 of 46

(k} Deponents and witnesses where counsel has a good faith basis for believing that the
witness would have had knowledge of the contents of the Protected Material in the course of
fulfilling his or her responsibilities or has information that directly bears upon the Protected
Material;

(1) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew the information;

(m) any adverse witness during the course of a deposition where counsel questioning the
witness reasonably and in good faith believes that questioning the witness regarding the document
is necessary;

(n) a law enforcement agency for the purpose of making a criminal referral or compiaint;
and

(o) any other person or entity with respect to whom the Producing Party (and Party in
Interest, if applicable) may consent in writing and that also has assented to be bound by this Order
by executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as
Exhibit A.

A request by a Receiving Party under this Paragraph 7.2(0) must be in writing and
reasonably specify the Discovery Materials that it seeks to disclose, the “person or entity” to which
it seeks to disclose this Discovery Material, and the reason it seeks to disclose these Discovery
Materials. The Producing Party shall use reasonable best efforts to provide a response in
three (3) Business Days from receipt of a written request. The parties shall also make reasonable
efforts fo meet and confer regarding any disagreement pursuant to the process set forth in
Paragraph 6.2. If a request pursuant to Paragraph 7.2(0) is denied and efforts to meet and confer

do not yield a resolution that is satisfactory to the Requesting Party and Producing Party, the

21

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 23 of 46

Requesting Party may seek the Court’s intervention, as provided in Paragraph 6.3. In the event a
Producing Party intends to produce Protected Material pursuant to Paragraph 7.2(0), the Producing
Party must give five (5) Business Days’ notice to all other Parties prior to such production. Ail
Parties shall continue to afford the material in question the level of protection to which it is entitled
under the Producing Party’s designation until the Bankruptcy Court rules on the Challenge Motion.
Information that constitutes or contains Common Interest Protected Material is not subject to
disclosure under this Paragraph 7.2(0).

7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Discovery Material
designated “HIGHLY CONFIDENTIAL” may only be disclosed to:

(a) the Debtors, and the Debtors’ Counsel and Other Retained Professionals,

(b) Outside Counsel and Other Retained Professionals retained by any Official Committee
or the Local Council Committee,

(c) Counsel to Members of the Local Council Committee or an Official Committee,

(d) Outside Counsel and Other Retained Professionals retained by the Insurers, as well as
in-house Counsel and non-legal professionals working on these Chapter 11 Cases,

(e) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is
requited by law, and for whom the Insurers in good faith believe disclosure is required, provided
that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this
Protective Order and inform the recipient that the Documents being disclosed are confidential
pursuant to the terms of this Protective Order;

(f} the FCR and the FCR’s Counsel, and

(2) the persons or entities identified in Paragraphs 7.2(i)-(0).

22

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 24 of 46

For the avoidance of doubt, Discovery Material designated “HIGHLY CONFIDENTIAL”
may not be disclosed to the Members of the Local Council Committee or an Official Committee
or to any other person or entity not listed in this Paragraph 7.3.

Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose
any information or item designated “HIGHLY CONFIDENTIAL” to any other person or entity
without the prior written consent of the Producing Party; provided, however, that (1) this non-
disclosure provision shall not be applicable to any HIGHLY CONFIDENTIAL information that
specifically has previously been publicly disclosed without restriction by the Producing Party
(excluding disclosures by the Producing Party to their respective legal advisors, auditors, or other
professional advisors, or disclosures required by law or judicial process), (2) the persons receiving
HIGHLY CONFIDENTIAL information shall be permitted to discuss such information with only
those parties listed in Paragraph 7.3, and with Members of the Local Council Committee or any
Official Committee, but only to the extent necessary to fulfill their statutory and/or fiduciary
duties.

7.4 Disclosure of “COMMITTEE ADVISOR ONLY” Information or Items. Discovery
Material designated “COMMITTEE ADVISOR ONLY” may only be disclosed to:

(a) the Debtors, and the Debtors’ Counsel and Other Retained Professionals ,

(b) Outside Counsel and Other Retained Professionals retained by an Official Committee,
the Local Council Committee, or the Insurers, as well as Insurers’ in-house Counsel and non-legal
professionals working on this chapter 11 case,

(c) the Insurers’ respective reinsurers, regulators, and other entities to whom disclosure is
required by law, and for whom the Insurers in good faith believe disclosure is required, provided

that prior to such disclosure the disclosing Insurer shall provide the recipient with a copy of this

23

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 25 of 46

Protective Order and inform the recipient that the Documents being disclosed are confidential
pursuant to the terms of this Protective Order;

(d) the FCR’s Counsel and Other Retained Professionals, and

(c) a law enforcement agency for the purpose of making a criminal referral or complaint.

For the avoidance of doubt, Discovery Material designated “COMMITTEE ADVISOR
ONLY” may not be disclosed to (f) Members of the Local Council Committee, Gi) Members of an
Official Committee, (iii) Counsel to Members of the Local Council Committee (other than the
Local Council Committee’s Outside Counsel), or (iv) Counsel to Members of an Official
Committee (other than such Official Committee’s Outside Counsel), or (v) any other person or
entity not listed in this Paragraph.

Unless otherwise ordered by the Bankruptcy Court, a Receiving Party shall not disclose
any information or item designated “COMMITTEE ADVISOR ONLY” to any other person or
entity without the prior written consent of the Producing Party; provided, however, that (1) this
non-disclosure provision shall not be applicable to any COMMITTEE ADVISOR ONLY
information that specifically has previously been publicly disclosed without restriction by the
Producing Party (excluding disclosures by the Producing Party to their respective legal advisors,
auditors, or other professional advisors, or disclosures required by law or judicial process), (2) the
persons receiving COMMITTEE ADVISOR ONLY information shall be permitted to discuss such
information with only those parties listed in Paragraph 7.4, and with Members of the Local Council
Committee or an Official Committee or the FCR, but only to the extent the Producing Party
approves such discussions in advance.

Notwithstanding the foregoing, all Protected Material containing unaggregated financial

information pertaining to Local Councils designated as “COMMITTEE ADVISOR ONLY” shall

24

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 26 of 46

be re-designated as “HIGHLY CONFIDENTIAL.” sixty (60) days after the date of production to
any Official Committee or the FCR, unless otherwise agreed to by the Producing Party and the |
Receiving Party or directed by a Plan Mediator. The Parties agree that such unaggregated financial
information pertaining to Local Councils qualifies as “HIGHLY CONFIDENTIAL” under this
Order. The relevant Producing Party shall provide to all relevant Receiving Parties new copies of
Discovery Material that have been re-designated pursuant to this provision with revised
watermarks or other appropriate confidentiality designations for “HIGHLY CONFIDENTIAL”
Discovery Material as provided in Paragraph 5.5.

75 Designations as to Specific Parties in Interest and Committee Members. If a Producing
Party determines in good faith that the disclosure of Discovery Material to a particular person or
entity presents a reasonable risk of competitive injury, the Producing Party may limit its disclosure
of such Discovery Material (the “Sequestered Material”) to exclude such person or entity (the
“Sequestered Party”). The Producing Party shall, either at the time the Sequestered Material is
disclosed to a Receiving Party or as soon thereafter as practicable, inform such Receiving Party
that the Sequestered Material is not to be disclosed to a Sequestered Party. Any Party or a party
in interest may challenge such sequestration pursuant to the process set forth in Paragraphs 6.2 and
6.3 of this Order.

7.6 Filing or Submitting Protected Material To Court. Notwithstanding any other provision
of this Order to the contrary, any document containing Protected Material that is submitted to or
filed with the Bankruptcy Court must be filed under seal as a restricted document in accordance
with Local Rule 9018-1 and any applicable Chambers Procedures, or as otherwise ordered by the
Bankruptcy Court. All Protected Material for which a Party or Party in Interest is requesting

permission to file under seal (“Sealed Documents”) pursuant to this Order shall be filed in

25

 
' Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 27 of 46

unredacted form in conformity with the sealing procedures set by the Clerk of the Bankruptcy
Court. Such Sealed Documents shall be released by the Clerk of the Bankruptcy Court only upon
further order of the Bankruptcy Court.

Any Party or Party in Interest that files a motion to file under seal with the Bankruptcy
Court shall provide counsel to the U.S. Trustee with an unredacted copy of all documents sought
to be sealed, pursuant to section 107(c)(3)(A) of the Bankruptcy Code. [fa motion to seal has not
been ruled upon and the moving party withdraws the motion to seal, the Sealed Documents subject
to the motion shall be returned to the filer thereof unless otherwise expressly agreed by the filer in
writing, provided that such Sealed Documents need not be returned to the filer thereof if the Sealed
Documents are later filed as public documents,

The mere inclusion in a paper or pleading of factual information derived from documents
or things designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE
ADVISOR ONLY,” will not require that paper or pleading to be filed under seal if the Parties and
(and any Party in Interest, as applicable) agree in writing prior to filing the paper or pleading that
the factual information actually contained in that paper or pleading would not itself be properly
subject to such designation. [f the Parties cannot resolve a dispute regarding the inclusion in a
paper or pleading of facts from documents or things marked “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” the procedures of this paragraph shall
be followed prior to the filing of any such paper or pleading.

Nothing in this Paragraph shall preclude a Party from filing Discovery Material that the
Party itself has designated as its own Protected Material in unredacted form and without requesting

sealing.

26

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 28 of 46

7.7 In certain instances, materials submitted to the Bankruptcy Court may be designated
Protected Material by a Producing Party or identified as Protected Material by a Party in Interest,
and the filing Party may disagree or have no position with respect to whether sealing is appropriate.
In such instances, the filing Party shall comply with the procedures in Paragraph 7.6, but shall
indicate in its motion for permission to file under seal that the confidentiality designation was
made by the Producing Party (and/or asserted by a Party in Interest, where applicabie), Such
Producing Party (and/or Party in Interest, where applicable) shall also be served with copies of the
motion and the unredacted materials submitted to the Bankruptcy Court. The Producing Party (and
any Parties in Interest, where applicable) will have ten (10) days thereafter to submit a motion
specifying the portions of the Discovery Material to be sealed and setting forth the reasons why
sealing is appropriate under the circumstances, as contemplated by the Local Rules and the
individual practice rules of the Bankruptcy Court, or otherwise consenting that the Discovery
Material need not be sealed. If the Producing Party or Party in Interest fails to submit a motion as
described above, such party shall be deemed to have withdrawn its designation of the Protected
Material as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR
ONLY,” as applicable.

7.8 Use of Protected Material in Open Court. The limitations on disclosure in this Order
shall not apply to any Discovery Material offered or otherwise used by any Party at trial or any
hearing held in open court except as provided in this Paragraph. As part of any pretrial conference
or any meet and confer regarding the use of exhibits in any evidentiary hearing, counsel for any
Party who desires to offer or use such Protected Material at trial or any hearing to be held in open
court shall meet and confer in good faith with the Producing Party (and/or Party in Interest, as

applicable) together with any other Parties who have expressed interest in participating in such

27

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 29 of 46

meet and confer to discuss ways to redact the Protected Material so that the material may be offered
or otherwise used by any party, in accordance with the provisions of the Bankruptcy Code and
Bankruptcy Rules. In the case of Protected Material that is, that contains, or that may contain
Common Interest Protected Material, such meet and confer shall include any Common Interest
Party with respect to such Common Interest Protected Material. Ifthe Parties are unable to resolve
a dispute related to such Protected Material, then the Party who desires to offer or use such
Protected Material at trial or any hearing to be held in open court shall comply with Paragraph 7.6
above and, in the absence of relief from the Bankruptcy Court, such Protected Material shall not
be offered or otherwise used at trial or any hearing held in open court. Notwithstanding anything
to the contrary herein, the Parties reserve their respective rights to argue that this Protective Order
will be revisited by the Bankruptcy Court and any other court hearing an appeal from any order
issued by the Bankruptcy Court prior to any trial given the standard for redacting or sealing
information to be used in a trial generally differs from the standard for redacting or sealing
information in pre-trial proceedings.

7.9 Removal of Sealed Records. Sealed records that have been filed may be removed by
the Producing Party (i) within 90 days after a final decision disposing of the contested matter,
adversary proceeding, or other litigation is rendered if no appeal is taken, or (ii) if an appeal is
taken, within thirty (30) days after final disposition of the appeal.

VILL. PROTECTED MATERIAL DEMANDED, SUBPOENAED FOR DISCLOSURE,
ACTUALLY DISCLOSED, OR ORDERED PRODUCED IN OTHER PROCEEDINGS

8.1. Ifa Party is served with a subpoena or a court order issued in other proceedings outside
of these Chapter 11 Cases that compels disclosure of any Protected Material, that Party must:
(a) promptly notify in writing the Producing Party and any Party in Interest that has

previously designated such information as Protected Material or that has asserted a Privilege or

28

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 30 of 46

Protection with respect to such Protected Material. Such notification shall include a copy of the
subpoena, court order, or request;

(b) promptly notify in writing the party who issued the subpoena or request that some
or all of the material covered by the subpoena, order, or request is subject to this Order. Such
notification shall include a copy of this Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Producing Party (and/or Party in Interest or Party asserting a Privilege or Protection, where
applicable) whose Protected Material may be affected.

8.2. With the exception of the U.S. Trustee, if any person or entity who is not a Party to
this Order requests or demands any Protected Material from any Party (including any Party’s
counsel or Representative), the Party or Representative receiving such request or demand shall, if
so entitled and permitted given the nature of the legal process at issue, promptly notify the other
Parties and provide copies of any writings or documents relating to such request or demand. If any
Party wishes to protect the confidentiality of any Protected Material in response to the demand or
request, then the recipient of the demand or request shall, to the extent reasonably practicable and
legally permissible, cooperate with such Party to undertake the necessary steps to assert such
applicable privileges, immunities, and tights to protect the confidentiality of the Protected
Material.

8.3 If the Producing Party, Party in Interest, or a Party asserting a Privilege or Protection
over Protected Material timely seeks a protective order regarding the Protected Material that is
requested or demanded as described in paragraphs 8.1 and 8.2 above, the Party served with the
subpoena, court order, or request shall not produce any Protected Material before a determination

by the Court from which the subpoena or order issued, unless the Party has obtained the Producing

29

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 31 of 46

Party’s (and/or, where applicable, the Party in Interest’s) permission, or otherwise reasonably
believes it is legally compelled to do so. The Producing Party shall bear its own costs and expenses
when seeking protection in that Court of its confidential material. Nothing in this Order should be
construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
directive from another Court.

8.4 Nothing in this Order authorizes a Producing Party to disclose to any Official
Committee, the FCR, or any other Party or entity, or their Other Retained Professionals, any
Common Interest Protected Material. If a Producing Party intends to produce information that may
constitute or contain Common Interest Protected Material (which may include information that
was ptepared by, or delivered by the Producing Party to, counsel retained to represent the
Producing Party in filed or threatened tort or abuse litigation), the Producing Party will provide
advance notice by email or other writing to any Common Interest Party with respect to the
Common Interest Protected Material prior to production by the Producing Party of such
information under this Protective Order. The notice shall attach the documents or information
sought to be produced. Such Common Interest Party will have three (3) business days after receipt
of the Producing Party’s notice to object by email or other writing to the Producing Party’s
proposed production and, if such objection is delivered to the Producing Party within the three (3)
day period, then the Producing Party and the objecting Common Interest Party will confer in good
faith regarding the objection and proposed production. In the event that an agreement cannot be
reached between the Producing Party and the objecting Common Interest Party, then the Producing
Party will not produce the subject documents or information and the Bankruptcy Court will

determine whether the documents constitute or contain Common Interest Protected Material, in

30

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 32 of 46

which case such documents will not be produced unless ordered otherwise by the Bankruptcy
Court.

8.5 Nothing in this order shall be read to authorize any Party to produce documents or
information subject to the attorney-client privilege, the work-product doctrine, or any other
applicable privilege. Any unintentional or inadvertent production of privileged or otherwise

protected material shall be subject to Article [X hereof.

31

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 33 of 46

Ix. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

9.1 Ifa Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or entity or in any circumstance not authorized under this Order, the
Receiving Party must immediately (a) notify in writing the Producing Party, and any Party in
Interest that has designated the information as Protected Material, of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the Protected Material, and (c) inform
the person(s) or entity(ies) to whom unauthorized disclosures were made of all the terms of this
Order. Such disclosure shall be subject to Local Rule 9018-1(f) and limited to members and
employees of the law firm representing the receiving party and such other parties as to which the
Parties agree. If a Producing Party receives notice pursuant to this Article [X that the disclosed
Protected Material contains Common Interest Protected Material, the Producing Party shall
promptly give notice to each Common Interest Party with respect to the Common Interest
Protected Material. Disclosure of Protected Material other than in accordance with the terms of
this Order may subject the disclosing person to such sanctions and remedies as the Bankruptcy

Court may deem appropriate.

X. NON-WAIVER OF PRIVILEGE; INADVERTENT PRODUCTION OF PRIVILEGED
MATERIAL

10.1 The Parties agree that, pursuant to this Order and under Fed. R. Evid. 502(d), the
inadvertent or unintentional disclosure of Privileged Material, or Discovery Material supplied
under this Order, regardless of whether the information was designated as Protected Material or
was asserted to contain Privileged Material at the time of disclosure, shall not be deemed a waiver
in whole or in part of any privilege or immunity, either as to the specific information disclosed or
as to any other information relating thereto or to related subject matter if, upon learning of the

inadvertent production, the Producing Party (or Party asserting a claim of Privilege or Protection)

32

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 34 of 46

notifies the Receiving Party in writing of the information of the claims or privileges or protections
and the basis for it. Upon discovery of the inadvertent error, the Producing Party may request the
return of any document inadvertently produced, and the Receiving Party shall return or destroy the
document and any copies within five business days of such request; provided, however, that the
Receiving Party shall have the right to challenge such clawback as set forth in paragraph 10.3 (and
may, consistent with Fed. R. Civ. P. 26(b)(5)(B)), retain a copy of any documents or information
subject to challenge to do so). The Parties shall cooperate to preserve any applicable Privilege or
Protection or immunity for that disclosed material, including retrieval of all copies disseminated
to any other recipient. For the avoidance of doubt, this Protective Order shall be interpreted to
provide the maximum protection allowed to each Producing Party by Fed, R. Evid. 502(d).

10.2 In response to any disclosure of Privileged Material to a party outside of the privilege,
the Producing Party immediately shall notify any Common Interest Party with respect to such
Privileged Material. The Producing Party’s notification shall include copies of the disclosed
Privileged Material and all communications confirming that any Receiving Party has returned and
destroyed all such Privileged Material.

10.3 Nothing in this Protective Order shall prevent any Party from challenging or objecting
to a claim of privilege, immunity, work-product protection or common interest. Any party wishing
to challenge or object to any such claim of protection shall notify the Producing Party in writing
of such challenge, and the parties shall meet-and-confer in an effort to resolve such disagreement
concerning the privilege or work-product claim with respect to such Discovery Material. In the
event of a challenge to a Privilege or Protection as to any Privileged Material that is or contains
Common Interest Protected Material, the Producing Party shall promptly notify the Common

Interest Party of such challenge. A Receiving Party shall not use any Discovery Material that is

33

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 35 of 46

subject to a claim of privilege, immunity, or protection under this section for any purpose, other
than to dispute the claim of privilege, immunity, or protection consistent with Fed. R. Civ. P.
26(b)(5)(B), until the Court has ruled on such dispute (if any). [f a Recetving Party files a motion
disputing the claim of privilege, immunity, or protection following a meet and confer, the
applicable Producing Party bears the burden of establishing the attorney-client privilege, attorney
work product protection, common interest, or any other privilege, immunity, or protection from
production or disclosure of any such Discovery Material and may oppose such motion, including
on the grounds that inadvertent disclosure does not waive privilege.

10.4 No Party or its counsei shall have the right to waive the attorney-client, work product,
joint defense privilege, protection for Common Interest Protected Material, or any other privilege,
protection, or defense that might be applicable to any Discovery Material it has received pursuant
to this Order. Each Party and its counsel, and each Producing Party and its counsel, shall retain the
sole right to waive its own privileges as to any Discovery Material originated solely from it or its
Counsel or other advisors, provided prior notice is given to any other Party and/or Parties that may
have a shared or joint privilege in such Discovery Material that arose prior to the date and
independent of this Order.

10.5 Nothing in this Order shall limit the Court’s right or any Party’s right to request an in
camera review of any Discovery Material that may be subject to a claim of privilege or other
immunity.

XI. DEPOSITIONS

11.1 Responsibilities And Obligations Of Court Reporters. In the event that testimony is

designated as Protected Material, the court reporter, who shall first have agreed to abide by the

terms of this Paragraph, shall be instructed to include on the cover page of each such transcript the

34

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 36 of 46

legend, “This transcript portion contains information subject to a Protective Order and shall be
used only in accordance therewith,” and each page of the transcript shall include the legend
“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY,” as
appropriate. If the deposition is recorded, the recording shall also be subject to the same level of
confidentiality as the transcript and include the legend “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL,” or “COMMITTEE ADVISOR ONLY” if any portion of the transcript itself
is so designated.

11.2 Use of Deposition Testimony in Court: Any Party or party in interest seeking to use
deposition testimony designated as Protected Material in the Bankruptcy Court must proceed in
accordance with Paragraph 7.6.

XH. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
its modification by the Bankruptcy Court in the future, including the application of this Order to
any particular contested matter or adversary proceeding or any determination made by a Plan
Mediator with respect to Discovery Material.

12.2 Right to Assert Other Objections. Nothing in this Order waives any right by a Party
that it otherwise would have to object to disclosing or producing any information or ttem on any
ground not addressed in this Order. Nothing in this Order shall be deemed a waiver or
relinquishment by any Party or non-Party of any objection, including but not limited to, any
objection concerning the confidentiality or proprietary nature of any documents, information, or
data requested by a Party, any right to object to a discovery request, or any right to object to the
admissibility of evidence on any ground, or to seek relief from the Court from any provision of

this Order by application on notice on any grounds.

35

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 37 of 46

12.3 Continuing Applicability of Order. The provisions of this Order shall survive the

 

Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11 Cases for any retained
Discovery Material. The Debtors’ emergence from Bankruptcy or the dismissal of the Chapter 11
Cases shall not relieve the Parties from their responsibility to maintain the confidentiality of
Discovery Material pursuant to this Order, and the Bankruptcy Court shall retain jurisdiction to
enforce the terms of this Order.

12.4 Amendment or Assignment of Order. This Order may be amended only by an
instrument in writing signed by the Debtors, the Local Council Committee, the TCC, the UCC, the
FCR, the Insurers, and any other Official Committee that assents to be bound by this Order by
executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as
Exhibit A, with approval by the Bankruptcy Court; provided, however, notice of any such
amendment shall be given to all other Parties subject to this Order and such other Parties shall have
ten (10) Business Days to affirmatively opt-out of such amendment by providing written notice to
the Debtors, the Local Council Committee, the TCC, the UCC, the FCR, the Insurers, and any
other Official Committee that assents to be bound by this Order and upon exercising such opt-out
then such Party shall be excluded from further access to Discovery Material and shall only be
bound by the obligations of such Order prior to the amendment. Nothing herein shall preclude a
Party from applying at any time (including, without limitation, after the conclusion of the Chapter
11 Cases) to the Bankruptcy Court for relief from (including, without limitation termination of)
any or all of the provisions of this Order, The Debtors and the Party secking to modify or terminate
the Order shall meet and confer in good faith to reach an agreement on any issues in dispute
concerning the meaning, application, or interpretation of this Order prior to any application to the

Bankruptcy Court for resolution of such dispute. A Producing Party and a Receiving Party may

36

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 38 of 46

agree to modify this Order as it applies to a particular production or a particular proceeding in the
Chapter 11 Cases as between such Producing Party and such Receiving Party only with ten (10)
Business Days prior notice to the Debtors, the Local Council Committee, the TCC, the UCC, the
FCR, the Insurers, and any other Official Committee that assents to be bound by this Order by
executing a copy of the “Acknowledgment and Agreement to Be Bound” annexed hereto as
Exhibit A. For the avoidance of doubt, no such Producing Party or such Receiving Party can,
through an agreement of the type described in the previous sentence, modify their obligations with
respect to Discovery Materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,”
or “COMMITTEE ADVISOR ONLY,” or as to Privileged Material, by a Party that has not
consented to such modification.

12.5 Use of Discovery Material by Producing Party. Nothing in this Order affects the right
of any Producing Party to use or disclose its own Discovery Material in any way. Such disclosure
will not waive the protections of this Order and will not otherwise entitle other Parties or their
attorneys to use or disclose such Discovery Material in violation of this Order. Notwithstanding
the foregoing, any Party that publicly disseminates its own Discovery Material, including in a
filing not sealed with the Court or in open court may not subsequently restrict other Parties’ public
use of the same Discovery Material on grounds that such material constitutes Protected Material.
Nothing in this Order affects the right of any Producing Party or Party in Interest under applicable
law to claw back Discovery Material.

12.6 Obligations of Parties. Nothing herein shall relieve a Party of its obligations under the
Federal Rules, Bankruptcy Rules, Local Rules, any existing joint defense or common interest

agreements, or under any future stipulations and orders, regarding the production of documents or

37

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 39 of 46

the making of timely responses to Discovery Requests in connection with any dispute or the
Chapter 11 Cases.

12.7 Advice of Counsel. Nothing herein shall prevent or otherwise restrict counsel from
rendering advice to their clients in connection with the Chapter 1 f Cases and, in the course thereof,
relying on examination of Protected Material; provided, however, that in rendering such advice
and otherwise communicating with such client, counsel shall not make specific disclosure of any
information in any manner that is inconsistent with the restrictions or procedures set forth herein.

12.8 Enforcement. The provisions of this Order constitute an Order of this Court and
violations of the provisions of this Order are subject to enforcement and the imposition of legal
sanctions in the same manner as any other Order of the Bankruptcy Court. Any Producing Party
(including, for the avoidance of doubt, any Local Council of the Boy Scouts of America that
provides information that is stored in the secure data rooms maintained by the Debtors), regardless
of whether such Producing Party has executed a copy of the Acknowledgement and Agreement to
be Bound, is an intended third-party beneficiary of and may seck to enforce this Order.

12.9 Attorney-Client Privileged and Attorney Work Product Immunity. Nothing herein
shall be deemed to waive any applicable privilege or immunity, or to limit the relief availabie to
any Producing Party. Nothing in this Protective Order shall require disclosure of information that
is protected by the attorney-client privilege, work product immunity, or any other privilege or
immunity.

12.10 Reservation of Rights to Seek. Documents, Nothing in this Order shall prevent or
limit any right of a Member of an Official Committee (or its Counsel) or the FCR (or his Counsel)
to seek discovery or compel disclosure of any information from any Producing Party under

applicable laws or rules in its individual capacity, including through subpoena, formal discovery

38

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 40 of 46

or other process, even if such materials were previously disclosed or released to such Members or
FCR as Confidential Information or Highly Confidential Information, or prevent or limit any right
of the Producing Party to object to any such subpoena, formal discovery or other process, other
than on the grounds that such materials were previously disclosed to such Member in their capacity
as such, or the [CR in his capacity as such, pursuant to this Order,

12.11 No Modification of Insurance Policies, Rights, or Obligations. Nothing in this Order
shall be deemed to modify the rights or obligations under any of Debtors’ insurance policies that
any Insurer issued to Debtors; including the Parties’ rights and obligations concerning Debtors’
pre- or post-petition production of Documents.

12.12 Pension Benefit Guaranty Corporation (the “PBGC”). Notwithstanding any other
terms or provisions in this Order, PBGC may disclose Discovery Material to the executive branch
of the United States, Congress or any committee, joint committee, or subcommittee thereof, the
Comptroller General, PBGC and PBGC Board Of Directors, officials, advisors, consultants, and
representatives who have a need to know the information as part of their job responsibilities
(“Officials”). PBGC will inform all Officials having access to such Discovery Material that such
information is subject to this Order. Notwithstanding any other terms or provisions in this
Protective Order, PBGC may disclose information about the amount of underfunding in any
pension plan covered by Title IV of ERISA, including but not limited to information about
euaranteed benefit liabilities, unfunded benefit liabilities, plan assets and funding ratios, whether
or not this information is contained in or derived from Discovery Material.

XIH. FINAL DISPOSITION
Each Receiving Party will use commerciaily reasonable efforts to return all Protected

Material to the Producing Party or destroy such material (unless such Protected Material has been

39

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 41 of 46

offered into evidence, filed without restriction, or otherwise been made publicly available without
a violation of the terms of the Protective Order) within, as applicable, either (A) 90 days of the
request of a Producing Party and/or Party in Interest made after the closing of the Chapter 11 Cases
or (B) 30 days of the request of a Producing Party and/or Party in Interest made after the dismissal
of the Chapter 11 Cases, or in either case as soon as reasonably practicable after such request, or
such later time as the Producing Party and/or Party in Interest may agree in writing. As used in this
subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,
Derivative Information, and any other format reproducing or capturing any of the Protected
Material. As soon as practicable following a request from the Producing Party, each applicable
Receiving Party shall certify in writing (which may be by e-mail) that, to the best of such Receiving
Party’s knowledge after reasonable inquiry, all Discovery Material containing Protected
Information has either been returned to the Producing Party or destroyed. The Receiving Party
shall not be required to locate, isolate, and return or destroy e-mails (including attachments to e-
mails) that may include Protected Information contained in deposition transcripts or drafts or final
expert reports.

Notwithstanding the above requirements to return or destroy Protected Information, any
applicable Receiving Party, Counsel, and Other Retained Professionals may retain (i) such
Discovery Material as it reasonably believes (and at all times continues to reasonably believe) are
required in order to satisfy applicable law, ethical, or professional obligations, (it) any analyses,
abstracts, studies, summaries, or reports prepared by the Receiving Party or its Counsel or Other
Retained Professionals based on, containing, or reflecting Protected Information, (iii) any portions
of the Protected Information that are publicly available through no wrongful act or violation of this

Protective Order on the part of the entity or the individual who caused the information to become

40

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 42 of 46

generally available to the public through publication or otherwise, and (iv) any portions of
Protected Information that it reasonably believes cannot be practicably destroyed (such as oral
communications, e-mail back-up records, bank-up server tapes, and any records of similar such
automated record-keeping or other retention systems). Any retained Protected Information shall

continue to be protected under this Protective Order.

**END OF ORDER**

4

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 43 of 46

CONSENTED TO BY:

SIDLEY AUSTIN LLP

Jessica C, K. Boelter (admitted pro hac vice)

William E. Curtin

787 Seventh Avenue

New York, New York 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

—and —

SIDLEY AUSTIN LLP

Thomas A. Labuda (admitted pro hac vice)
Michael C. Andolina (admitted pro hac vice)

William A. Evanoff

Matthew E. Linder (admitted pro hac vice)

One South Dearborn Street
Chicago, Illinois 60603

Telephone: (312) 853-7000
Facsimile: (312) 853-7036

~and —

MORRIS, NICHOLS, ARSHT &
TUNNELL LLP

By: Derek C. Abbott

Derek C. Abbott (No. 3376)
Andrew R. Remming (No. 5120)
Joseph C. Barsalona II (No. 6102)
Paige N. Topper (No. 6470)

1261 North Market Street, 16th Floor
P.O. Box 1347

Wilmington, Delaware 19899-1347
Telephone: (302) 658-9200
Facsimile: (302) 425-4664

Proposed Attorneys for the BSA

PACHULSKI STANG ZIEHL & JONES LLP
By: James E. O'Neill

James I. Stang (admitted pro hac vice)
Robert B. Orgel (admitted pro hac vice)
James E, O’Neill

John A. Morris (admitted pro hac vice)

John W. Lucas (admitted pro hac vice)

919 N. Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 1999-8705 (Courier 19801)
Telephone: (302) 652-4100

Facsimile: (302) 652-4400
istang(@pszjlaw.com

rorgel@pszjlaw.com

joneill@pszjlaw.com

jmorris@pszjlaw.com

jlucas@pszjlaw.com

Attorneys for the Official Tort Claimants’
Committee

REED SMITH LLP

By: Kurt F. Gwynn

Kurt F. Gwynne (No. 3951)

Katelin A. Morales (No. 6683)

1201 North Market Street, Suite 1500
Wilmington, DE 19801

Telephone: (302) 778-7500
Facsimile: (302) 778-7575

—and —

KRAMER LEVIN NAFTALIS
& FRANKEL LLP

Thomas Moers Mayer, Esquire
Rachael Ringer, Esquire
Jennifer Sharrett, Esquire
Megan Wasson, Esquire

1177 Avenue of the Americas
New York, NY 10036
Telephone: (212) 715-9100
Facsimile: (212) 715-8000

Attorneys for the Official Committee of
Unsecured Creditors

42.

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 44 of 46

YOUNG CONAWAY STARGATT &

TAYLOR, LLP

By: Robert S. Brady

Robert 8. Brady (No. 2847)
Edwin J. Harron (No. 3396)
Sharon M. Zieg (No. 4196}
Sara Beth A.R. Kohut (No. 4137)
Rodney Square

1000 North King Street
Wilmington, Delaware 19801
Telephone: (302) 571-6600
Facsimile: (302) 571-1253
Email: rbrady@yest.com
eharron@ycst.com
szieg@ycst.com
skohut@ycst.com

Attorneys for the Future Claimants’
Representative

DLA PIPER, LLP (US)

By: Craig Martin

R. Craig Martin (No. 5032}

1201 North Market Street, Suite 2100
Wilmington, Delaware 19801-1147
Telephone: (302) 468-5655
Facsimile: (302) 778-7834

Email: craig.martin@dlapiper.com

—and —

WACHTELL, LIPTON, ROSEN & KATZ
Richard G. Mason (admitted pro hac vice)
Douglas kK. Mayer (admitted pro hac vice}
Joseph C. Celentino (admitted pro hac vice)
51 W. 52nd Street
New York, New York 10019
Telephone: (212) 403-1000
Facsimile: (212) 403-2000
Email: RGMason@wirk.com
DK Mayer@wirk.com
JCCelentino@wirk.com

Attorneys for the Ad Hoc Committee of Local
Councils of the Boy Scouts of America

43

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 45 of 46

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 

I, [print or type full name], of

 

[print or type full address], declare under penalty of perjury that I have read
in its entirety and understand the Confidentiality and Protective Order that was issued by the
United States Bankruptcy Court for the District of Delaware (the “Bankruptey Court’) on

in the chapter 11 cases of the Boy Scouts of America and

 

Delaware BSA, LLC [Case No. 20-10343 (LSS), Docket No. _| {the “Order’’). I agree to
comply with and to be bound by all the terms of the Order and I understand and acknowledge that
‘failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
solemnly promise that I will not disclose in any manner any information or item that is subject to
the Order to any person or entity except in strict compliance with the provisions of the Order. I
further agree to submit to the jurisdiction of the Bankruptcy Court solely for the purpose of
enforcing the terms of this Confidentiality and Protective Order, even if such enforcement

proceedings occur after termination of the Chapter 11 Cases (as defined in the Order).

Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 

 
Case 20-10343-LSS Doc 799-1 Filed 06/08/20 Page 46 of 46

EXHIBIT B

. The Chubb Group of Insurance Companies, including but not limited to

Insurance Company of North America

. The Hartford Companies, including but not limited to Hartford Accident and
Indemnity Company and First State Insurance Company

. Allianz Global Risks US Insurance Company

. National Surety Corporation

. Liberty Mutual Insurance Company

. American International Group, Inc. entities, including National Union Fire Insurance
Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance
Company; The Insurance Company of the State of Pennsylvania

. Agricultural Insurance Company

 
